ACCEPTED
                                                                                      03-14-00169-CR
                                                                                              5297293
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 5/15/2015 9:53:48 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              Nos. 03-14-00169-CR

EX PARTE                                 §        IN THE COURT OF  APPEALS
                                                                FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
VS.                                      §        THIRD JUDICIAL    DISTRICT
                                                            5/15/2015 9:53:48 AM
                                                              JEFFREY D. KYLE
JOSE EDUARDO TORRES                     §                           Clerk
                                                 TRAVIS COUNTY, TEXAS

                   MOTION FOR EXTENSION OF TIME
                   TO FILE MOTION FOR REHEARING
             th
From the 207 District Court of Comal County, Texas
Trial Court No. CR2013-127
Hon. Bruce Boyer, Judge Presiding

      In accordance with Tex. R. App. P. 49.8 and 10.5(b), the undersigned

submits the following:

      Appellant’s request for rehearing and en banc rehearing was due to be filed

on, May 13, 2015. This request for an extension of time is filed within 15 days of

the last date for the filing of the motion. Counsel has been diligently working on

two other appellate briefs in both the Third Court of Appeals and the Fourth Court

of Appeals, as well as preparing two writs in both Dallas and Bexar counties. The

undersigned requests additional time to prepare and file Appellant’s requests for

rehearing and rehearing en banc. Mr. Torres requests an extension of fifteen (15)

days, to and including May 28, 2015.

      WHEREFORE,         PREMISES       CONSIDERED,       Appellant   respectfully

requests that this Court grant the requested extension.
Respectfully submitted,

Robert A. Jimenez
De Mott, McChesney, Curtright & Armendariz,
LLC.
800 Dolorosa Street, Suite 100
San Antonio, Texas 78207
210/354-1844
210/212-2116 - fax


By:   /s/ Robert A. Jimenez
      SBN: 24059125
                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 14th day of May, 2015 a copy of the

foregoing “Motion for Extension of Time to File Motion for Rehearing” has been

electronically filed with this Court, and will be served on the Comal County

District Attorney’s Office.



                                    /s/ ROBERT A. JIMENEZ